TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00444-CR



                               Edward Tremble Page, Appellant

                                                 v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. 2024430, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING



                              MEMORANDUM OPINION


               A jury found appellant Edward Tremble Page guilty of possessing less than one gram

of cocaine, for which it assessed a punishment of fifteen months in a state jail and a $500 fine. See

Tex. Health & Safety Code Ann. § 481.115(a), (b) (West 2003). Page contends the State failed to

establish the chain of custody of the cocaine he allegedly possessed. He also complains of the

admission of a penitentiary packet and of charge error at both stages of trial. We will overrule all

points of error and affirm.

               Austin Police Officer Phillip Kelly testified that on November 14, 2002, he went to

the 8600 block of Fireside Drive to investigate complaints from neighbors that narcotics and

prostitution activities were taking place in a vacant house. When Kelly arrived at the suspect

address, Page was standing outside the house talking to a man in a parked car. Kelly asked Page for

identification and ran a warrant check. Meanwhile, a backup officer arrived and the man in the car
left. Kelly was informed that there was a warrant for Page’s arrest. Page was arrested and searched.

Kelly found two rocks he believed to be crack cocaine in Page’s pants cuff.

                In his first three points of error, Page contends the State failed to establish the chain

of custody of the seized substance. He argues that the State thus failed to prove that the substance

tested and shown to be cocaine was the substance seized from him, and that the evidence is therefore

insufficient to sustain his guilt.

                Kelly testified that he placed the seized rocks in the police narcotics drop box. Asked

to describe the drop box, Kelly said “all the evidence gets tagged. You stick it in the drop box along

with the chain of custody and all of your paperwork, and it goes to the detectives.”

                State’s exhibit one is an evidence envelope containing a substance that was shown

by chemical tests to be cocaine. On the envelope is a chain of custody with the name or initials of

each person who handled the evidence, with the date and time. The first name on the list is “Kelly

P #4541, 11-14-02, 18:15.” Officer Kelly was not shown this exhibit and did not identify the

evidence envelope as the one in which he placed the substance he seized from Page.

                Detective William Warren retrieved the evidence envelope from the drop box. He

testified that a notation on the envelope shows that it was placed in the box by “P. Kelly, employee

4541.” Warren identified his own initials and employee number as showing that he took the

envelope from the drop box at 10:34 a.m. on November 15, 2002. Warren was asked how “a

particular piece of evidence . . . stays linked with the correct defendant or a suspect in a case.”

Warren explained, “There’s a submission form that’s also included with this with a copy of the

report. We check with the incident number that’s labeled on the evidence tag here with our



                                                   2
submission form and the report form and make sure that al—all of them join together.” Warren

testified that he delivered the evidence envelope to the police chemist.

               Gloria Rodriguez was the forensic chemist who tested the cocaine contained in

exhibit one. Rodriguez identified the exhibit by her initials and employee number as having been

received by her from Warren at 2:00 p.m. on November 15, 2002. Rodriguez also identified two

numbers that appear on the exhibit. The first number, 064756, is the unique laboratory number that

Rodriguez personally wrote on the envelope. The second number, XX-XXXXXXX, is the police

department incident number. Rodriguez testified that Edward Page was the “suspect that is listed

on my submission form and the corresponding APD incident number.” The prosecutor asked

Rodriguez, “[D]o either of the unique numbers or the name not correspond on any of the forms

connected with this piece of evidence today?” She answered, “They all correspond, that’s correct.”

Page does not challenge the chain of custody of exhibit one following its removal from the narcotics

drop box by Warren. He urges, however, that the beginning of the chain of custody was not proved

because Kelly did not identify either the evidence envelope or the substance it contained. Thus,

argues Page, the State failed to connect him to the cocaine contained in the envelope. See Jones v.

State, 538 S.W.2d 113, 114 (Tex. Crim. App. 1976) (finding evidence insufficient when balloon of

heroin delivered to chemist by arresting officer was not identified by officer as balloon he seized

from defendant).

               Proof of the beginning and the end of the chain of custody will support admission of

the evidence barring any showing of tampering or alteration. Stoker v. State, 788 S.W.2d 1, 10 (Tex.

Crim. App. 1989); Penley v. State, 2 S.W.3d 534, 537 (Tex. App.—Texarkana 1999, pet. ref’d).



                                                 3
Tagging an item of physical evidence at the time of its seizure and then identifying it at trial based

on the tag is sufficient for admission. Stoker, 788 S.W.2d at 10. Although Kelly did not personally

identify the evidence tag or envelope at trial, Kelly’s name and the date of seizure were on the

envelope. This notation and Warren’s testimony confirmed that Kelly placed the envelope in the

drop box as the officer said he did. Rodriguez testified that the incident number on the evidence

envelope corresponded to the number on the incident report submitted with the envelope and

involving a suspect named Edward Page. While the better practice would have been to have Kelly

personally identify the exhibit, we hold that the testimony was sufficient to authenticate the exhibit

and warrant its admission in evidence. See Tex. R. Evid. 901; Stoker, 788 S.W.2d at 10. Whether

viewed neutrally or in the light most favorable to the verdict, the evidence supports a finding beyond

a reasonable doubt that Page possessed the cocaine tested by Rodriguez. See Jackson v. Virginia,

443 U.S. 307, 324 (1979) (test for legal sufficiency); Griffin v. State, 614 S.W.2d 155, 158-59 (Tex.

Crim. App. 1981) (same); Zuniga v. State, No. 539-02, 2004 Tex. Crim. App. LEXIS 668, at *20

(Tex. Crim. App. Apr. 21, 2004) (test for factual sufficiency). Points of error one, two, and three

are overruled.

                 At Page’s request, the court’s jury charge at the guilt stage contained an article 38.23

instruction. Tex. Code Crim. Proc. Ann. art. 38.23(a) (West Supp. 2004). This statute provides that

in any case in which the issue is raised, the jury should be instructed to disregard evidence that it

believes, or has a reasonable doubt, was obtained in violation of the constitution or laws of Texas

or the United States. In this case, the instruction told the jury:




                                                    4
            Any evidence obtained by an officer or other person in violation of any provision
       of the Constitution or laws of the State of Texas or of the Constitution or laws of the
       United States shall be disregarded by the jury.

            Now before you consider the alleged cocaine found by Officer Kelly on the
       defendant, you must find beyond a reasonable doubt that Officer Kelly properly
       arrested the defendant. If you do not so find, you will disregard the cocaine and any
       testimony pertaining to it and not consider this evidence and testimony for any
       purpose.


Page complains that this instruction did not adequately inform the jury of the applicable law, failed

to apply that law to the facts of the case, and did not require the jury to resolve the disputed fact

issues. Page did not object to the instruction at trial. See Almanza v. State, 686 S.W.2d 157, 171

(Tex. Crim. App. 1985) (op. on reh’g).

               An article 38.23 instruction is required only when there is a factual dispute as to how

the evidence was obtained. Estrada v. State, 30 S.W.3d 599, 605 (Tex. App.—Austin 2000, pet.

ref’d). Page did not testify and Kelly’s description of the events resulting in the discovery of the

cocaine was uncontradicted. Nevertheless, Page argues that his cross-examination of the officer

raised an issue as to whether he was truly free to leave before Kelly learned of the arrest warrant, as

the officer testified. But in response to counsel’s questions, Kelly and his backup officer simply

reaffirmed that appellant was not detained in any way before he was arrested on the warrant.

Because there were no controverted fact issues relevant to the admissibility of the cocaine, no 38.23

instruction was required. Because appellant was not entitled to any instruction, he clearly was not

harmed, egregiously or otherwise, by the instruction given. See Almanza, 686 S.W.2d at 171. Point

of error four is overruled.




                                                  5
               Page’s remaining points of error relate to evidence of other convictions introduced

at the punishment phase of his trial pursuant to article 37.07. Tex. Code Crim. Proc. Ann. art. 37.07,

§ 3(a)(1) (West Supp. 2004). The evidence was an Arkansas penitentiary packet reflecting that an

Edward Trimble Page had three burglary and two theft convictions in that state. Page contends the

exhibit should not have been admitted because he was not shown to be the person convicted. He

also contends the court erred by failing to give a reasonable doubt instruction regarding this

evidence.

               Although the pen pack contained the convict’s fingerprints, the State did not link Page

to the pen packet by means of a fingerprint comparison. Instead, the State relied on the physical

description of the convict in the pen packet. This description included age, gender, race, height,

weight, hair and eye color, build, and complexion. The pen packet also stated that the convict had

an “LB” tattoo on his left chest, and scars on his lower back and left chest. Finally, the pen packet

contained a photograph of the convict, albeit one that was not clearly reproduced in the facsimile

copy introduced in evidence.

               Kelley Gardner, a community supervision officer, testified that he interviewed Page

in the jail while Page was not wearing a shirt. He said that Page had an “LB” tattooed on his left arm

and another “LB” branded on his left chest. Gardner was of the opinion that these marks were

consistent with the description of tattoos and scars contained in the Arkansas pen packet.

               There is no one correct way to prove that a defendant has been previously convicted.

Littles v. State, 726 S.W.2d 26, 32 (Tex. Crim. App. 1984). In the instant cause, the court could

compare Page’s appearance in court with the photographs and detailed physical description



                                                  6
contained in the penitentiary packet. The court also heard Gardner’s testimony that Page had tattoos

and scars of the sort described in the pen packet. We hold that this evidence was sufficient to

warrant the court’s admission of the pen packet in evidence. See Yeager v. State, 737 S.W.2d 948,

952 (Tex. App.—Fort Worth 1987, no pet.). Point of error five is overruled.

               Page also contends the court erred by failing to instruct the jury to disregard the pen

packet unless it found beyond a reasonable doubt that Page was the person convicted in Arkansas.

Page did not request this instruction or object to its absence, but contends that the court was

obligated to give it on its own motion.

               Article 37.07 requires that the defendant’s guilt of unadjudicated offenses and other

bad acts introduced at the punishment stage must be proved beyond a reasonable doubt, and the trial

court must instruct the jury regarding the State’s burden of proof even in the absence of a request or

objection by the defendant. Tex. Code Crim. Proc. Ann. art. 37.07, § 3; Huizar v. State, 12 S.W.3d
479, 484 (Tex. Crim. App. 2000). The statute does not require similar proof regarding previous

convictions introduced at the punishment stage for the obvious reason that the judgments of

conviction establish guilt beyond a reasonable doubt. Bluitt v. State, 137 S.W.3d 51, 54 (Tex. Crim.

App. 2004); Sanders v. State, 69 S.W.3d 690, 693 (Tex. App.—Texarkana 2002, pet. dism’d,

untimely filed). Neither statute nor case law requires a reasonable doubt instruction with respect to

previous convictions introduced pursuant to article 37.07. Sanders, 69 S.W.3d at 693. Point of error

six is overruled.




                                                  7
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           Bea Ann Smith, Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Affirmed

Filed: September 10, 2004

Do Not Publish




                                              8